Case 1:16-cv-01007-LPS Document 70 Filed 10/24/19 Page 1 of 2 PageID #: 346



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

CRYSTALLEX INTERNATIONAL CORP.,

                     Plaintiff,
   v.                                                  C.A. No. 16-1007-LPS

PDV HOLDING, INC., et al.,

                     Defendants.


                       NOTICE OF SUBSTITUTION OF COUNSEL


        PLEASE TAKE NOTICE that, pursuant to Local Rule 83.7, attorneys Ashley R.

Altschuler and Harrison S. Carpenter withdraw their appearance as counsel on behalf of

Defendant Rosneft Trading S.A. in the above referenced action.

        PLEASE TAKE FURTHER NOTICE that R. Craig Martin and Amy Evans of DLA

PIPER LLP (US) hereby enter their appearance as counsel on behalf of Defendant Rosneft

Trading S.A. in the above referenced action.

        PLEASE TAKE FURTHER NOTICE that Stephen Mark Dollar and Mark Thomas Oakes

(each admitted pro hac vice) of Norton Rose Fulbright LLP remain as counsel for Defendant

Rosneft Trading S.A. in the above referenced action.
 Case 1:16-cv-01007-LPS Document 70 Filed 10/24/19 Page 2 of 2 PageID #: 347



Dated: October 24, 2019


MCDERMOTT WILL & EMERY LLP                    DLA PIPER LLP (US)

/s/ Ashley R Altschuler                       /s/ Amy Evans
Ashley R. Altschuler (DE Bar No. 3803)        R. Craig Martin (DE Bar No. 5032)
Harrison S. Carpenter (DE Bar No. 6018)       Amy Evans (DE Bar No. 3829)
1007 North Orange Street                      1201 North Market Street, Suite 2100
4th Floor, Wilmington, DE 19801               Wilmington, DE 19801-1147
Telephone: 302-485-3910                       Telephone: 302.468.5655
aaltschuler@mwe.com                           Facsimile: 302.778.7834
hcarpenter@mwe.com                            craig.martin@us.dlapiper.com
                                              amy.evans@us.dlapiper.com
Withdrawing Attorneys for Defendant Rosneft
Trading S.A.                                  OF COUNSEL:

                                              NORTON ROSE FULBRIGHT US LLP
                                              Stephen Mark Dollar (admitted pro hac vice)
                                              1301 Avenue of the Americas
                                              New York, NY 10019-6022
                                              Telephone: (212) 318-3400
                                              steve.dollar@nortonrosefulbright.com

                                              Mark Thomas Oakes (admitted pro hac vice)
                                              98 San Jacinto Boulevard, Suite 1100
                                              Austin, TX 78701-4255
                                              Telephone: (512) 474-5201
                                              mark.oakes@nortonrosefulbright.com

                                              Attorneys for Defendant Rosneft Trading, S.A.
